DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6-7 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Hunerberg (US 4,211,523) in view of Baghdadi (US 2015/0038605).

In reference to Claim 6, Hunerberg discloses a method comprising: providing a hopper configured to hold polymeric material pellets (4:1-14); supplying blowing agent at a desired blowing agent pressure based, at least in part, on a desired weight percentage of blowing agent in the shot (4:15-24); supplying blowing agent and the polymeric material pellets to an inlet of an extruder including a screw configured to rotate in a barrel (4:1-24); conveying a mixture of polymeric material and the blowing agent in a downstream direction in the extruder (4:25-28); accumulating a shot of the mixture of polymeric material and blowing agent (4:35-38); and injecting the shot into a mold to form a molded polymeric foam article (4:48-51).
Hunerberg does not disclose supplying blowing agent to the hopper.
Baghdadi discloses a method comprising: providing a hopper configured to hold polymeric material pellets ([0058]); supplying blowing agent to the hopper ([0058]); supplying blowing agent and the polymeric material pellets to an inlet of an extruder including a screw configured to rotate in a barrel ([0058]); conveying a mixture of polymeric material and the blowing agent in a downstream direction in the extruder ([0058]).
It would have been obvious to one of ordinary skill in the art to complete the extrusion method of Hunerberg by supplying a blowing agent to the hopper like Baghdadi because it would have been a use of a known technique to improve a similar method in the same way.  The prior art (Hunerberg) contained a base method (extruding) upon which the claimed invention can be seen as an improvement.  The prior art (Baghdadi) contained a comparable method (extruding) that has been improved in the same way (supplying a blowing agent to the hopper) as the claimed invention.  One of ordinary skill in the art could have applied the known improvement technique (supplying a blowing agent to the hopper) 

In reference to Claim 7, modified Hunerberg discloses the method of Claim 6, as described above.
Hunerberg discloses a pressure regulator is configured to provide the desired blowing agent pressure (5:14-15).

In reference to Claim 9, modified Hunerberg discloses the method of Claim 6, as described above.
Hunerberg discloses the source of blowing agent comprises nitrogen (4:19-22).

In reference to Claim 10, modified Hunerberg discloses the method of Claim 6, as described above.
Hunerberg discloses the mold comprises an injection mold (4:48-51).

In reference to Claim 11, modified Hunerberg discloses the method of Claim 6, as described above.
Hunerberg discloses the hopper includes multiple chambers (4:1-14).

Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 8 requires determining a pressure based on the volume in the hopper, whereas Hunerberg measures in the extruder and Baghdadi has a gravity fed hopper that doesn’t require measurement.

Response to Arguments
Applicant’s arguments, see Remarks, filed April 6, 2021, with respect to the rejections of Claims 6-11 under USC §102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in further view of Baghdadi (US 2015/0038605).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELSEY C GRACE whose telephone number is (571)270-1113.  The examiner can normally be reached on Monday-Thursday 7:00 AM - 5:00 PM EST, Friday 7:00 AM - 11:00 AM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on (571)272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 


KELSEY C. GRACE
Examiner
Art Unit 1742



/MONICA A HUSON/Primary Examiner, Art Unit 1742